Title: Bill for Granting James Rumsey a Patent for Ship Construction, [11 November] 1784
From: Madison, James
To: 


Editorial Note
James Rumsey (1743–1792) had been experimenting with a mechanical pole boat when good fortune brought General Washington to his vicinity. In September 1784 (at Bath in Berkeley County, Virginia) Washington witnessed a trial run of a model and became an enthusiast for Rumsey’s invention. Since Rumsey’s model gave promise of being a handmaiden to the general’s favorite Potomac canal scheme, it was natural that he should give Rumsey a testimonial, and when in Richmond that fall to promote Rumsey’s ideas in conversations with public men (Pa. Gazette, 29 Sept. 1784; Fitzpatrick, Writings of WashingtonJohn C. Fitzpatrick, ed., The Writings of
          George Washington, from the Original Sources, 1745–1799 (39 vols.; Washington,
        1931–44)., XXVII, 468, 480, 484). As JM explained to Jefferson, Rumsey had petitioned the General Assembly at the May 1784 session for a patent on his model but the “extravagance of his pretensions brought a ridicule upon them, and nothing was done” (JM to Jefferson, 9 Jan. 1785). With Washington as his chief promoter, the climate of opinion changed. JM apparently concerned himself with preparing legislation that would protect the invention. JM actually knew little about Rumsey’s boat, which operated by the force of river current against a paddlewheel that pushed poles against the river bed—an ingenious device which steam power soon proved impracticable. But JM was interested in a means whereby inventors and authors received recognition and reward, and as Brant remarks, JM looked upon this act “as a model in its protection of the public against the evils of a monopoly” (Madison, II, 370).
 
[11] November 1784
Whereas it is represented to this present General Assembly that James Rumsey hath invented Boats which are constructed upon a model that will greatly facilitate navigation against the current of rapid Rivers, whereby great advantages may be derived to the Citizens of this State: And whereas the said James Rumsey hath made application for the sole and exclusive right and privilege of constructing and navigating such Boats for the term of ten years as a recompense for this invention:
Be it therefore enacted that the said James Rumsey his heirs, Executors and Assigns shall have the sole and exclusive right and Privilege of constructing and navigating Boats upon his model in each & every River, Creek, Bay, Inlet or Harbour within this Commonwealth for and during the said term of ten years, to be computed from the first day of January one thousand seven hundred and eighty five. If any person, other than the said James Rumsey his heirs, Executors or Assigns, shall during the term aforesaid either directly or indirectly, construct navigate, employ or use any Boat or Boats upon the model of that invented by the said James Rumsey or upon the model of any future improvement which the said Rumsey may make thereon, he or they for every Boat so constructed, navigated, employed or used, shall forfeit and pay for every such offence the sum of ⟨five hundred pounds⟩ to be recovered with costs by action of debt, to be founded on this Act, in any Court of Record ⟨one half⟩ to the use of the party who will sue for the same⟨, and the other half to the use of the said James Rumsey⟩.
Provided always that the exclusive right and privilege hereby granted may, at any time during the said term of ten years, be abolished by the Legislature upon paying to the said James Rumsey his heirs, Executors or Assigns the sum of ten thousand Pounds current money in gold or silver ⟨of Virginia⟩:
